Order entered November 1, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00703-CR

                              THE STATE OF TEXAS, Appellant

                                               V.

                              ASHLEY BETH GAMILL, Appellee

                       On Appeal from the County Criminal Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. MA13-49137

                                           ORDER
           The Court ORDERS court reporter Trashuna Salaam to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit no. 1, a DVD.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Trashuna Salaam, official court reporter, County Criminal Court No. 7, and to counsel for all

parties.

                                                      /s/   DAVID EVANS
                                                            JUSTICE